           CASE 0:21-cv-01210-SRN-LIB Doc. 17 Filed 06/21/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

 MISTY MEIER, on behalf of her minor child
 G.C-M., and JANE DOE, individually and on    Case No. 0:21-cv-01210 (SRN-LIB)
 behalf of all others similarly situated,

               Plaintiffs,

 v.

 NETGAIN TECHNOLOGY, LLC,

               Defendant.



 SUSAN M. REICHERT, on behalf of herself      Case No. 0:21-cv-01300 (ECT-LIB)
 individually and on behalf of all others
 similarly situated,

               Plaintiff,

 v.

 NETGAIN TECHNOLOGY, LLC,

               Defendant.

 MARK KALLING, on behalf of himself           Case No. 0:21-cv-01368 (NEB-LIB)
 individually and on behalf of all others
 similarly situated,

               Plaintiff,

 v.

 NETGAIN TECHNOLOGY, LLC,

               Defendants.




560287.1
            CASE 0:21-cv-01210-SRN-LIB Doc. 17 Filed 06/21/21 Page 2 of 5




 SHERMAN MOORE, on behalf of himself              Case No. 0:21-cv-01421 (MJD-LIB)
 individually and on behalf of all others
 similarly situated,

                 Plaintiff,

 v.

 NETGAIN TECHNOLOGY, LLC,

 Defendants.

  NOTICE OF HEARING ON PLAINTIFFS’ JOINT MOTION UNOPPOSED BY
      DEFENDANT FOR CONSOLIDATION OF RELATED ACTIONS


           PLEASE TAKE NOTICE that Plaintiffs’ Joint Motion Unopposed by Defendant

for Consolidation of Related Actions will be heard by the Court on August 3, 2021 at 1:30

p.m. before Magistrate Judge Leo I. Brisbois in Courtroom 3, United States District Court,

Duluth Courthouse, 515 West 1st Street, Duluth, MN 55802-1397.

Dated: June 21, 2021                     /s/ Kate M. Baxter-Kauf
                                         Karen Hanson Riebel (MN # 0219770)
                                         Kate M. Baxter-Kauf (MN # 392037)
                                         Maureen Kane Berg (MN # 033344X)
                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                         100 Washington Ave. South, Suite 2200
                                         Minneapolis, MN 55401
                                         Telephone: (612) 339-6900
                                         Facsimile: (612) 339-0981
                                         khriebel@locklaw.com
                                         kmbaxter-kauf@locklaw.com
                                         mkberg@locklaw.com




560287.1                                    2
           CASE 0:21-cv-01210-SRN-LIB Doc. 17 Filed 06/21/21 Page 3 of 5




                                      Gayle M. Blatt, (Pro Hac Vice)
                                      Patricia Camille Guerra (Pro Hac Vice)
                                      CASEY GERRY SCHENK FRANCAVILLA
                                      BLATT & PENFIELD, LLP
                                      110 Laurel Street
                                      San Diego, CA 92101
                                      Telephone: (619) 238-1811
                                      Facsimile: (619) 544-9232
                                      gmb@cglaw.com
                                      camille@cglaw.com
                                      Counsel for Plaintiff Meier and the Proposed
                                      Class

                                      Bryan L. Bleichner (MN #0326689)
                                      Jeffrey D. Bores (MN#227699)
                                      Christopher P. Renz (MN #0313415)
                                      CHESTNUT CAMBRONNE PA
                                      100 Washington Ave. South, Suite 1700
                                      Minneapolis, MN 55401
                                      Telephone: (612) 339-7300
                                      Facsimile: (612) 336-2940
                                      bbleichner@chestnutcambronne.com
                                      jbores@chestnutcambronn.com
                                      crenz@chestnutcambronne.com

                                      Nathan D. Prosser (MN #0329745)
                                      Anne T. Regan (MN #0333852)
                                      HELLMUTH & JOHNSON PLLC
                                      8050 West 78th Street
                                      Edina, MN 55439
                                      Telephone: (952) 941-4005
                                      Facsimile: (952) 941-2337
                                      nprosser@hjlawfirm.com
                                      aregan@hjlawfirm.com

                                      Terence R. Coates (Pro Hac Vice)
                                      Justin C. Walker (Pro Hac Vice)
                                      MARKOVITS, STOCK & DEMARCO,
                                      LLC
                                      3825 Edwards Road, Suite 650
                                      Cincinnati, OH 45209
                                      Telephone: (513) 651-3700


560287.1                                 3
           CASE 0:21-cv-01210-SRN-LIB Doc. 17 Filed 06/21/21 Page 4 of 5




                                      Facsimile: (513) 665-0219
                                      bmarkovits@msdlegal.com
                                      tcoates@msdlegal.com
                                      Counsel for Plaintiff Reichert and the
                                      Proposed Class


                                      Daniel E. Gustafson (MN #202241)
                                      Amanda M. Williams (MN #341691)
                                      David A. Goodwin (MN #386715)
                                      Mickey L. Stevens (MN #398549)
                                      GUSTAFSON GLUEK PLLC
                                      Canadian Pacific Plaza
                                      120 South Sixth Street, Suite 2600
                                      Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
                                      Facsimile: (612) 339-6622
                                      dgustafson@gustafsongluek.com
                                      awilliams@gustafsongluek.com
                                      dgoodwin@gustafsongluek.com
                                      mstevens@gustafsongluek.com

                                      Nicholas A. Migliaccio (Pro Hac Vice
                                      anticipated)
                                      Jason S. Rathod (Pro Hac Vice anticipated)
                                      MIGLIACCIO & RATHOD LLP
                                      412 H Street NE
                                      Washington, DC 20002
                                      Telephone: (202) 470-3520
                                      Facsimile: (202) 800-2730
                                      nmigliaccio@classlawdc.com
                                      jrathod@classlawdc.com
                                      Counsel for Plaintiff Kalling and the Proposed
                                      Class

                                      Brian C. Gudmundson (MN #336695)
                                      Michael J. Laird (MN #398436)
                                      Rachel K. Tack (MN #399529)
                                      ZIMMERMAN REED LLP
                                      1100 IDS Center
                                      80 South 8th Street
                                      Minneapolis, MN 55402
                                      Telephone: (612) 341-0400


560287.1                                 4
           CASE 0:21-cv-01210-SRN-LIB Doc. 17 Filed 06/21/21 Page 5 of 5




                                      Facsimile: (612) 341-0844
                                      brian.gudmundson@zimmreed.com
                                      michael.laird@zimmreed.com
                                      rachel.tack@zimmreed.com
                                      Counsel for Plaintiff Moore and the Proposed
                                      Class




560287.1                                 5
